Exhibit 10.17

 

RETIREMENT PLAN FUNDING AND SETTLEMENT AGREEMENT

 

AGREEMENT dated as of July 8, 2003, between AMPEX CORPORATION, a Delaware
corporation (“Ampex”) and QUANTEGY INC., an Alabama corporation (“Quantegy”).

 

WITNESSETH

 

WHEREAS, pursuant to a Stock Purchase Agreement (“Stock Purchase Agreement”)
dated as of November 10, 1995, among Ampex, Quantegy Acquisition Corp., Ampex
Media Holdings Incorporated, Ampex Media Corporation, and Ampex Recording Media
Corporation, Quantegy Acquisition Corp. acquired all of the issued and
outstanding shares of common stock of Ampex Media Holdings Incorporated;

 

WHEREAS, pursuant to an Assumption and Substitution Agreement also dated as of
November 10, 1995, between Ampex and Ampex Media Corporation, Ampex assumed, and
succeeded Ampex Media Corporation as sponsor of, the Ampex Media Corporation
Retirement Plan (“Pension Plan”);

 

WHEREAS, pursuant to Section 4.5 of the Stock Purchase Agreement, Quantegy is
obligated to pay to the trustee of the Pension Plan an amount (“Pension Plan’s
Minimum Funding Contribution”) determined in accordance with certain provisions
and procedures specified in Section 4.5 of the Stock Purchase Agreement;

 

WHEREAS, pursuant to Section 7.8 of the Stock Purchase Agreement, the Stock
Purchase Agreement may be amended, modified or supplemented by a written
instrument executed by the parties; and

 

WHEREAS, Ampex and Quantegy wish fully to resolve and settle certain outstanding
issues relating to Quantegy’s obligation to pay the Pension Plan’s Minimum
Funding Contribution (as defined in Section 4.5 (c)(iii) of the Stock Purchase
Agreement) with respect to the 2003 plan year of the Pension Plan;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.  In full settlement of the amount of $2,170,203 due from Quantegy, with
respect to the 2003 plan year, Quantegy will execute a promissory note
(“Promissory Note”), substantially in the form of Exhibit A to this Agreement,
in favor of Ampex providing for, among other things: (a) a principal amount of
$2,170,203; (b) interest accruing from September 1, 2004 (or, in the event a
quarterly cash contribution to the pension plan is required to be made prior to
September 1, 2004, such earlier date) at a rate equal to the greater of (i) the
prime rate at Citibank N.A. plus 3%, or (ii) 7.25%, per annum, such interest
rate to be adjusted quarterly, compounded monthly, and (c) payment equal to
$74,000 per month will be made until such time as the principal and interest are
paid in full. The monthly ($74,000) payment will first be applied to the payment
of any unpaid and accrued enforcement and collection costs incurred by the
holder of the Promissory Note, if any, then to the payment of principal and then
to the accrued interest. Such monthly installments shall be due and payable on
the last business day of each month beginning with March 30, 2004 and ending at
such time as the Promissory Note and all accrued interest thereon is paid in
full. The foregoing description of the Promissory Note is qualified in its
entirety by reference to the Promissory Note, the terms of which are
incorporated herein as if fully set forth herein.

 

2.  If and when Quantegy is required to make any quarterly cash contribution (a
“Quarterly Contribution”) to the Pension Plan pursuant to Section 412(m) of the
Internal Revenue Code of 1986, as amended, or Section 302(e) of the Employee
Retirement Income Security Act of 1974, when the amount of such Quarterly
Contributions become known, in full settlement of the amount of such Quarterly
Contributions, the amount thereof shall be added to the Principal Sum (as such
term is defined in the Promissory Note) and Quantegy shall have no further
obligation to Ampex or the Pension Plan with regard to such Quarterly
Contributions. Quantegy agrees to execute and deliver to Ampex an amended
Promissory Note reflecting the amount of such quarterly contribution.



--------------------------------------------------------------------------------

3.  Except as specifically provided herein, the provisions of Section 4.5 of the
Stock Purchase Agreement and all other provisions of the Stock Purchase
Agreement shall remain in full force and effect as if this Agreement had not
been entered into by the parties. This Agreement, Section 4.5 of the Stock
Purchase Agreement, and other applicable provisions of the Stock Purchase
Agreement shall constitute the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all prior agreements,
understandings, statements or representations, oral or in writing, of the
parties relating thereto. Nothing herein shall supercede or affect the
obligations of Quantegy under the existing Retirement Plan Funding and
Settlement Agreement dated January 18, 2001, between Ampex and Quantegy.

 

4.  This Agreement may not be amended except by means of a written instrument
signed by an authorized representative of the parties hereto.

 

5.  This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors and assigns.

 

6.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, to the extent that those laws are not superseded
by any law of the United States. Quantegy consents to the jurisdiction of any
state or federal court sitting in the County any State of New York in any suit
concerning this Agreement or the Promissory Note.

 

7.  Upon the occurrence of a failure by Quantegy to pay when due any obligation
hereunder or in the timely performance by Quantegy of any other obligations
hereunder or under the Promissory Note, and the continuance of such failure
uncured for five business days following delivery of notice to Quantegy of such
failure from Ampex, or in the event of any voluntary or involuntary bankruptcy
filing by or against Quantegy, all of Quantegy’s obligations hereunder and under
the Promissory Note shall become and be forthwith due and payable.

 

8.  If a default by Quantegy in its obligation hereunder or under the Promissory
Note occurs, Ampex may exercise all rights and remedies which it may be
hereunder or under the Promissory Note or at law or in equity or otherwise. All
such remedies shall be cumulative and not exclusive.

 

9.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received counterparts hereof signed by all of the
other parties hereto.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above.

 

AMPEX CORPORATION

135 East 57th Street

New York, New York 10022

By:

 

/S/    CRAIG MCKIBBEN

--------------------------------------------------------------------------------

   

Name:    Craig McKibben

Title:       V.P.

QUANTEGY INC.

P.O. Box 190

Opelika, Alabama 36803-0190

By:

 

/S/    STUART SUSSMAN

--------------------------------------------------------------------------------

   

Name:    Stuart Sussman

Title:       Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTE

 

$2,170,203Opelika, Alabama

 

July 8, 2003

 

FOR VALUE RECEIVED, QUANTEGY INC. (the “Maker”), promises to pay to the order of
AMPEX CORPORATION (along with any other holder of this promissory note, the
“Holder”), the principal sum of TWO MILLION ONE HUNDRED SEVENTY THOUSAND TWO
HUNDRED THREE DOLLARS ($2,170,203) (the “Principal Sum”) together with interest
thereon at the rate hereinafter provided, in accordance with the following:

 

  a.   General.    This Note is the “Promissory Note” referred to in, and issued
pursuant to, that certain Retirement Plan Funding and Settlement Agreement,
dated as of July 8, 2003 by and between AMPEX CORPORATION and QUANTEGY INC. (the
“Settlement Agreement”).

 

  b.   Interest.    Interest will accrue from September 1, 2004 (or, in the
event that a quarterly cash contribution to the pension plan is required to be
made prior to September 1, 2004, such earlier date) on the unpaid balance at a
rate equal to the greater of (i) the prime rate at Citibank N.A. plus 3%, or
(ii) 7.25%, per annum, such interest rate to be adjusted quarterly, compounded
monthly. To the extent permitted by law, in the event of any default under this
Note or the Settlement Agreement, while such default is continuing, all
principal, interest, fees, indemnities and other obligations of the Maker under
this Note (including, without limitation, accrued interest hereunder) shall bear
interest for each day until paid (before and after judgment), payable on demand
at a rate equal to the higher of (x) the rate specified in clause (i) above or
(y) 9.5% per annum.

 

  c.   Installment Payments.    This Note shall be payable in equal consecutive
monthly installments, each such payment to be in the amount of seventy four
thousand dollars ($74,000.00). The first installment will be due March 30, 2004
and subsequent installments will be due on the last business day of each month
thereafter, until such time as the principal and interest are paid in full.

 

  d.   Application and Place of Payments.    All payments including permitted
prepayments made on account of this Note shall be applied first to the payment
of any unpaid and accrued enforcement and collection costs incurred by the
Holder hereunder, if any, second to the payment of the unpaid principal sum
hereof, and third, to the payment of accrued interest hereon. All payments on
account of this Note shall be made without setoff, counterclaim or other
deduction or defense of any kind or nature whatsoever, and shall be paid by wire
transfer of federal funds, in accordance with the following wire transfer
instructions:

 

Citibank, N.A.

ABA #021000089

Account Name: Ampex Corporation

Account No: 96419446

 

or such other place as the Maker may be directed in writing by Holder.

 

  e.   Acceleration.    In the event of any failure by Quantegy to pay when due
any obligation hereunder or in the timely performance by Quantegy of any other
obligations under this Note, and the continuance of such failure uncured for
five business days following delivery of notice to Quantegy of such failure from
Ampex, or in the event of any voluntary or involuntary bankruptcy filing by or
against Quantegy, all of the principal and interest and other amounts payable by
Quantegy hereunder shall immediately become and be forthwith due and payable.

 

  f.   Prepayment.    The Maker may prepay the unpaid portion of the Principal
Sum at any time without premium or penalty.

 

3



--------------------------------------------------------------------------------

  g.   Additional Principal.    This Note may be amended from time to time to
add to the Principal Sum in accordance with Section 2 of the Settlement
Agreement.

 

  h.   Expenses.    The Maker promises to pay the Holder, on demand by the
Holder, all reasonable costs and expenses incurred by the Holder in connection
with the collection and enforcement of this Note, including, without limitation,
all reasonable attorneys’ fees and expenses and all court costs.

 

  i.   Miscellaneous.    Each right, power, and remedy of the Holder as provided
for in this Note or now or hereafter existing under any applicable law or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Note or now or hereafter
existing under any applicable law, and the exercise or beginning of exercise by
the Holder of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by the Holder of any or all such
other rights, powers, or remedies. No failure or delay by the Holder to insist
upon the strict performance of any term, condition, covenant, or agreement of
this Note, or to exercise any right, power, or remedy consequent upon a breach
thereof, shall constitute a waiver of any such term, condition, covenant, or
agreement or of any such breach, or preclude the Holder from exercising any such
right, power, or remedy at a later time or times. By accepting payment after the
due date of any amount payable under the terms of this Note, the Holder shall
not be deemed to waive the right either to require prompt payment when due of
all other amounts payable under the terms of this Note or to declare a default
for the failure to effect such prompt payment of any such other amount. No
course of dealing or conduct shall be effective to amend, modify, waive,
release, or change any provisions of this Note. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Note shall refer to
this Note as a whole and not to any particular provision of this Note. As used
herein, the singular number shall include the plural, the plural the singular
and the use of the masculine, feminine or neuter gender shall include all
genders, as the context may require.

 

  j.   Captions: Partial Invalidity.    The captions herein set forth are for
convenience only and shall not be deemed to define, limit, or describe the scope
or intent of this Note. In the event any provision of this Note (or any part of
any provision) is held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Note; but this Note shall be construed as if such
invalid, illegal, or unenforceable provision (or part thereof) had not been
contained n this Note, but only to the extent it is invalid, illegal, or
unenforceable.

 

  k.   Governing Law.    Without in any way limiting any additional rights and
remedies which the holder may have under the laws of any other jurisdiction,
this Note is to be governed by, construed under, and enforced according to, the
laws of the state of New York with the same force and effect as if this Note had
been executed, delivered, administered and repaid solely within New York.
Quantegy consents to the jurisdiction of any state or federal court sitting in
the County and State of New York in any suit concerning this Note.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the date
first written above.

 

QUANTEGY INC.

By:

 

/S/    STUART SUSSMAN

--------------------------------------------------------------------------------

   

Name:    Stuart Sussman

Title:       Chief Financial Officer

 

4